Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 04/05/2021. Applicant’s argument, filed on 04/05/2021 has been entered and carefully considered. Claims 1-2, 4-12 and 14-23 are pending.

Double Patenting rejection is withdrawn based on the arguments/claim amendments submitted on 09/29/2020.

Based on the amendments/arguments submitted on 05/04/2020, the 35 USC § 112(b) rejections corresponding to 35 USC § 112(f) are withdrawn.

The 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, rejection is withdrawn based on the arguments/claim amendments submitted on 05/04/2020.

The objection regarding specification is withdrawn based on the amendment dated 05/04/2020. 

The application claims foreign priority to KOREA, REPUBLIC OF 10-2018-0117716 dated 10/02/2018. The certified copy has been filed on 10/10/2019.

	
Response to Arguments

Applicant’s arguments in the 04/05/2021 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 9-14 argues “wherein the mode information for has a first value for representing that a  …… transparent or opaque information ….”. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because Sheng in view of Wang teaches (MPEP 2111, "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim", MPEP 2111.01 I., The words of a claim must be given their "Plain Meaning" and MPEP 2111.01 II., It is improper to import claim limitations from the specification, again, MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, Wang, [0066], alpha mode and location, Fig. 4A, Value 1-17, specially, value 4 and 17, source pixels are placed based on opacity, [0076], opacity values can be transparent or opaque, so, it is obvious to the ordinary skill in the art, Sheng, [0021], alpha blend values, [0047], to identify 2D or 3D signal, current published specification, [0024]-[0225], mode information to support 2D or 3D image, [0531]-[0532], auxl may refer to location information, Sheng in view of Wang teaches the argued limitation).
Therefore, the rejection is maintained.


Examiner’s Note

Claims 1-2, 4-10 and 22 refer to "A 360-degree image data processing method performed by a 360-degree video reception apparatus”, Claims 11-12, 14-19 and 23 refer to "A 360-degree image data processing method performed by a 360-degree video transmission apparatus”, Claim 20 refers to " A 360-degree video reception apparatus”, and Claim 21 refers to "A 360-degree image and video transmission 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. (US 20150156469 A1), hereinafter Sheng, in view of Wang et al. (US 20180376125 A1), herein after Wang.

	Regarding claim 1, Sheng discloses an image and video data processing method performed by an image and video reception apparatus, the method comprising (Abstract): receiving image and video data ([0009], receiver); decapsulating an encoded picture and metadata from the image and video data ([0019], metadata); decoding the encoded picture ([0019]-[0021], guided by received metadata, Fig. 1); and rendering the decoded picture and an overlay based on the metadata, wherein the metadata includes overlay related metadata, (Fig. 3A, [0039]-[0041], overlay data, metadata is any data provides information about other data, it is obvious to the ordinary skill in the art because, Lee et al., US 20180063505 A1, [0002], Patel et al., US 20180025752 A1, [0012], [0026]), wherein the overlay related metadata includes mode information for composing the overlay that is associated with an alpha plane, and wherein the alpha plane is included in a image item or a video track ([0021], alpha blend values, [0047], to identify 2D or 3D signal, current published specification, [0024]-[0225], mode information to support 2D or 3D image).
	Sheng discloses all the elements of claim 1 but Sheng does not appear to explicitly disclose in the cited section 360-degree image; 360-degree video; an overlay based on the metadata; wherein the mode information has a first value for representing that a source pixel for the overlay is placed over a destination pixel based on a value for the alpha plane, wherein the value for the alpha plane has a value representing transparent information or opaque information, wherein the overlay related metadata further includes region information for the overlay, the region information including width information for a region of the overlay, height information for the region for the overlay, top information for the region for the overlay, and left information for the region for the overlay, and wherein the region of the overlay is not overlapped with one or more regions of media data on which the overlay is represented, and wherein the alpha plane and the overlay and linked based on a reference of an auxiliary value.
	However, Wang from the same or similar endeavor teaches 360-degree image; 360-degree video; an overlay based on the metadata ([0004], Fig. 1-2, [0065); wherein the mode information has a first value for representing that a source pixel for the overlay is placed over a destination pixel based on a value for the alpha plane, wherein the value for the alpha plane has a value representing transparent information or opaque information (Fig. 4A, Value 1-17, specially, value 4 and 17, source pixels are placed based on opacity, [0076], opacity values can be transparent or opaque, so, it is obvious to the ordinary skill in the art), wherein the overlay related metadata further includes region information for the overlay, the region information including width information for a region of the overlay, height information for the region of the overlay, top information for the region of the overlay, and left information for the region of the overlay, and wherein the region of the overlay is not overlapped with one or more regions of media data on which the overlay is represented, and wherein the alpha plane and the overlay and linked based on a reference of an auxiliary value ([0044], it is obvious to the ordinary skill in the art that a region is specified using location or co-ordinate, height, [0053], location, [0066], reference coordinate, [0075]-[0076], location, [0077], [0098], etc., current published application, [0531]-[0532], auxl may refer to location information, e.g., Chien et al., US 20180279014 A1, [0024], [0089], Chan et al., US 20190273903 A1, [0035], Wang et al., US 20180376152 A1, [0044], Thomas et al., US 20180295400 A1, [0160], Aminlou et al., US 20190349598 A1, [0237]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheng to incorporate the teachings of Wang to improve efficiency by advantageous data structures (Wang, [0112]). Similar reasoning of modification can be applied/extended to the other related claims.
  
	Regarding claim 2, Sheng in view of Wang discloses the method of claim 1, wherein a sample of an alpha plane video track has a same composition time as a sample of an overlay video track when the overlay is included in the video track, and wherein the alpha plane video track represents a video track including the mode information and the overlay video track represents a video track including information on the overlay (Wang, [0069]-[0073], [0045], timed metadata track, [0047], to identify 2D or 3D signal, current published specification, [0024]-[0225], mode information to support 2D or 3D image, it is obvious to the ordinary skill in the art, e.g., Evans et al., US 20170126972 A1, [0057], Reitan, US 20130249947 A1, [0573], real-time object recognition, Ikeda et al., US 20110033170 A1, [1186]).  

	Regarding claim 3, (Canceled)

	Regarding claim 4, Sheng in view of Wang discloses the method of claim 1, wherein width and height of the overlay are the same as width and height of the alpha plane (Wang, [0065]-[0068], it is obvious to the ordinary skill in the art).  

	Regarding claim 5, Sheng in view of Wang discloses the method of claim 1, wherein the overlay related metadata further includes location information for a specific region, wherein the specific region is a target region related to the overlay (Wang, [0067]-[0069], it is obvious to the ordinary skill in the art).  

Regarding claim 6, Sheng in view of Wang discloses the method of claim 5, wherein the location information for the specific region includes information on a center of an azimuth, information on a center of an elevation, information a center of a tilt, information on an azimuth range and information on an elevation range of the specific region (Wang, [0051], [0062]-[0065], [0090], rotation, it is obvious to the ordinary skill in the art, e.g., Baker, US 20140340427 A1, [0022], [0041]). 

	Regarding claim 7, Sheng in view of Wang discloses the method of claim 1, wherein the overlay related metadata further includes group information for the overlay and main media to be rendered with the overlay, wherein the decoded picture comprises the main media, and wherein the group information includes num_entities_in_group field indicating a number of grouped entities (Wang, [0041], [0052], [0061], [0068], it is obvious to the ordinary skill in the art, e.g., Wang et al., US 20180376152 A1, [0072], [0081]-[0082], [0087]).  

	Regarding claim 8, Sheng in view of Wang discloses the method of claim 1, wherein the region for the overlay does not overlap with a region of main media when the overlay and the main media are packed together, wherein the decoded picture comprises the main media (Wang, [0073], background video as overlay case, e.g., Choe et al., US 20140375764 A1, [0079], signal OSD does not overlap 3D video).  

	Regarding claim 9, Sheng in view of Wang discloses the method of claim 1, wherein the overlay related metadata further includes static information of the overlay, wherein the static metadata of the overlay is stored in an OverlayConfigProperty when 146Docket 2101-71911 the overlay is image (Wang, [0041], [0065]-[0068], [0073], [0079], background as overlay case, it is obvious to the ordinary skill in the art, e.g., Winter et al., US 20090115901 A1, [0007], metadata can contain overlay parameters controlling static image, Portnoy et al, US 20150193409 A1, [0010], [0031]).  

Regarding claim 10, Sheng in view of Wang discloses the method of claim 9, wherein the OverlayConfigProperty is included in an ItemPropertyContainerBox (Wang, [0065]-[0067], container format, it is obvious to the ordinary skill in the art).

	Regarding claim 22, Sheng in view of Wang discloses the method of claim 1, wherein the overlay related metadata further includes shape type information for the overlay representing whether the overlay is rendered on a sphere region (Wang, [0047]-[0049], [0063], sphere region, it is obvious to the ordinary skill in the art, e.g., Jeong et al., US 20190373243 A1, Table 5 & 7).

Regarding claim 11-12 and 14-20, See Examiner’s Note.

Conclusion

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and also so that Applicant in making arguments against the asserted references can keep the teachings of the non-asserted references in mind to support compact prosecution.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487